SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant [ X ] Filed by a Party other than the Registrant [ ] Check the appropriate box: [ ] Preliminary Proxy Statement [ ] Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) [ ] Definitive Proxy Statement [X] Definitive Additional Materials [ ] Soliciting Material Pursuant to Sec. 240.14a-12 Delaware Group® Adviser Funds Delaware Group® Cash Reserve Delaware Group® Equity Funds I Delaware Group® Equity Funds II Delaware Group® Equity Funds IV Delaware Group® Equity Funds V Delaware Group Foundation Funds® Delaware Group® Global & International Funds Delaware Group® Government Fund Delaware Group® Income Funds Delaware Group® Limited-Term Government Funds Delaware Group® State Tax-Free Income Trust Delaware Group® Tax-Free Fund Delaware Pooled® Trust Delaware VIP® Trust Voyageur Insured Funds Voyageur Intermediate Tax Free Funds Voyageur Mutual Funds Voyageur Mutual Funds II Voyageur Mutual Funds III Voyageur Tax Free Funds (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): [X] No fee required. [ ] Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. 1. Title of each class of securities to which transaction applies: 2. Aggregate number of securities to which transaction applies: 3. Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4. Proposed maximum aggregate value of transaction: 5. Total fee paid: [ ] Fee paid previously with preliminary proxy materials. [ ] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: IMPORTANT NOTICE: Shareholder Meeting Adjourned until May 12, 2015 Please exercise your right to vote as soon as possible! Dear Shareholder: It is urgent for you to vote as soon as possible on proposals that affect your investment in one or more Delaware funds. The shareholder meeting was once again postponed due to insufficient participation. In February, we mailed you a proxy statement requesting your vote on various fund-related proposals. The March 31st and April 21st shareholder meetings to decide on these proposals for your fund(s) have adjourned because there was insufficient participation from shareholders. This meeting will be reconvened on May 12, 2015, at 3:30 p.m. Eastern Time at the offices of Stradley Ronon Stevens & Young, LLP, 2005 Market Street, 26th Floor, Philadelphia, PA 19103. We are sending you this reminder because you held shares in the fund(s) on the record date and we have not yet received your vote. Your vote can help prevent additional requests. Remember that further solicitations increase the costs borne by all shareholders. YOUR FUND’S BOARD RECOMMENDS YOU VOTE "FOR" THE PROPOSALS Please vote using one of the following options: 1. VOTE ONLINE Log on to the website listed on your proxy card.Please have your proxy card in hand to access your control number (located in the box) and follow the on-screen instructions. 2. VOTE BY TOUCH-TONE TELEPHONE Call the toll-free number listed on your proxy card. Please have your proxy card in hand to access your control number (located in the box) and follow the recorded instructions. 3. VOTE BY MAIL Complete, sign and date the enclosed proxy card(s), then return them in the enclosed postage paid-envelope. If you have questions or need assistance with voting your shares, please call Computershare Fund Services, the fund’s proxy solicitor, toll-free at 1-866-612-5812, or contact your financial representative. Thank you for your prompt attention to this matter. If you have already voted, we appreciate your participation.
